Exhibit 10(e) [f10qequus_1.htm] 

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

dated as of

April 21, 2011

 

between

 

EQUUS TOTAL RETURN, INC.

 

AND

 

KEKOVIA ENTERPRISES COMPANY LIMITED

 

 

 

 

 

 

 
 



PURCHASE AND SALE AGREEMENT

 

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of April 21, 2011
by and between Equus Total Return, Inc., a Delaware corporation (“Buyer”) and
Kekovia Enterprises Company Limited a Cyprus corporation (“Seller”). Capitalized
terms used herein but not otherwise defined shall have the meanings set forth in
Article I of this Agreement.

 

R E C I T A L S:

 

WHEREAS, Seller is the holder of certain 4% five-year bonds with redeemable
warrants attached, due May 30, 2012, issued by Orco Germany pursuant to that
certain Prospectus of Orco Germany, dated as of May 24, 2007, that are listed on
the Luxembourg Stock Exchange under ISIN XS0302623953 (the “Bonds”); and

 

WHEREAS, Buyer desires to acquire a certain number of the Bonds from Seller and
Seller has agreed to exchange such Bonds for Eight-Hundred Fifty Thousand shares
of Equus Restricted Common Stock (the “Equus Acquired Stock”) pursuant to the
terms of this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01. Definitions. The following terms, as used herein, have the following
meanings:

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Agent” means, with respect to any Person, any officer, director, employee,
stockholder, controlling person (within the meaning of the Securities Act),
affiliate or authorized agent of such Person.

 

“Bonds” shall have the meaning set forth in the recitals.

 

“Bond Value” means an amount equal to 446.16 Euro.

“Business Day” means any day that is not a Saturday or Sunday or a day on which
the banking institutions in New York, New York are required to be closed.

“Closing” shall have the meaning set forth in Section 2.02.

 

“Closing Date” means the date of the Closing.

 

 

1

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the U.S. Securities and Exchange Commission.

“Equus Restricted Common Stock” means the common stock, par value $0.001 per
share, of Buyer.

“Exchange” shall have the meaning set forth in Section 2.01.

“Conversion Rate” means the spot exchange rate applicable for converting one (1)
U.S. Dollar into Euros which is 1 Euro= $1.433.

“Governmental Authority” means any federal, state or local government or any
court, tribunal, administrative agency or commission or other governmental or
other regulatory authority or agency, domestic, foreign or supranational.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, restriction or encumbrance of any kind in respect of such
asset.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, financial condition or results of operations of Buyer.

 

“Orco Purchased Bonds” means 5,704 Bonds which is equal to the quotient obtained
by dividing (i) the product obtained by multiplying (x) 850,000 times (y) the
Per Share Value ($4.29), by (ii) the Bond Value (€)446.16; provided, however,
fractions of a Bond shall not be exchanged but shall instead be rounded up to
the nearest whole Bond and any such fraction (the “Bond Fraction Amount”) shall
be paid in cash by Buyer to Seller as contemplated by Section 2.02 hereof, all
of which is summarized in Schedule A attached.

“Orco Germany” means Orco Germany S.A., a public limited liability company
(société anonyme), incorporated under the laws of the Grand Duchy of Luxembourg,
having its registered office at 48, boulevard Grande-Duchesse Charlotte, L-1330
Luxembourg and registered with the Luxembourg companies and trade register under
number B 102254.

“Per Share Value” means an amount equal to the product of (i) $4.29 U.S.
Dollars, times (ii) the Conversion Rate.

“Person” means an individual, corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

2

 

 

ARTICLE II

 

PURCHASE AND SALE

 

2.01. Purchase and Sale. Upon the terms and subject to the conditions herein,
and in reliance upon the representations, warranties, covenants and agreements
made by the parties hereto, Buyer hereby agrees to purchase on the Closing Date
from Seller, and Seller, hereby agrees to sell, transfer and assign to Buyer the
Orco Purchased Bonds, including all interest accrued and unpaid or deferred
thereon, free and clear of any and all Liens, in exchange for Buyer issuing to
Seller on the Closing Date the Equus Acquired Shares (the “Exchange”).

 

2.02. Closing. The closing (the “Closing”) of the Exchange shall take place on
the date hereof at the offices of Goodwin|Procter LLP in New York, New York, or
at such other place as Buyer and Seller shall mutually agree. On or prior to the
Closing:

 

(a) Buyer shall deliver to Seller a certificate or electronic deposit for the
Equus Acquired Shares, registered in the name of Seller.

 

(b) Buyer shall pay to Seller, by check delivered pursuant to the notice
provisions set forth in Section 6.01 hereof, an amount in cash equal to the
product of (x) the Bond Fraction Amount, times (y) the Bond Value.

 

(c) Seller shall cause the broker who holds Bonds for the benefit of Seller to
transfer the Orco Purchased Bonds, without any restrictions on transfer or
resale thereof, to a broker designated in writing by Buyer not later than two
(2) Business Days prior to the Closing Date.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES RELATING TO BUYER

 

Buyer hereby represents and warrants to Seller as of the Closing Date that:

 

3.01. Corporate Existence and Power. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and has all requisite corporate power and authority to (i) carry
on its business as now being conducted and (ii) execute, deliver and perform its
obligations under this Agreement. Buyer is duly qualified to do business and is
in good standing in all jurisdictions wherein such qualification is necessary
and where failure to be so qualified would not have a Material Adverse Effect.

 

3.02. Corporate Authorization. The execution, delivery and performance by Buyer
of this Agreement and the consummation by Buyer of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
on the part of Buyer. This

 

3

 

 

Agreement has been duly executed and delivered by Buyer and constitutes a valid
and binding agreement of Buyer, enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.

 

3.03. Concerning the Restricted Common Stock. The Equus Acquired Shares have
been duly authorized and on the Closing Date will be validly issued, fully paid
and nonassessable.

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

RELATING SELLER

 

Seller hereby represents and warrants to, and agrees with, Buyer as of the
Closing Date as follows:

 

4.01. Corporate Power and Authorization. Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
The execution, delivery and performance by Seller of this Agreement and the
consummation by Seller of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action on the part of Seller.
This Agreement has been duly executed and delivered by Seller and constitutes a
valid and binding agreement of Seller, enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.

 

4.02. Investment Representation. (a) Seller represents and warrants that:

 

(i) it is acquiring the Equus Restricted Common Stock solely for its account and
not with a view to or for resale in connection with a distribution thereof;

 

(ii) it has had the opportunity to ask questions of and receive complete answers
from Agents of Buyer concerning the business, management and financial condition
of Buyer and the terms and conditions of the Equus Restricted Common Stock;

 

(iii) it is able to bear the economic risk of its investment in the Equus
Restricted Common Stock for an indefinite period of time;

 

(iv) it can afford a complete loss of its investment in the Equus Restricted
Common Stock;

 

4

 

 

(v) Seller has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of the investment in the
Equus Restricted Common Stock; and

 

(viii) Seller is an “accredited investor” within the meaning of Rule 501 under
the Securities Act.

 

(b) Seller acknowledges and agrees that:

 

(i) the Equus Acquired Shares have not been registered under the Securities Act,
or under the securities laws of any state or other jurisdiction, and are being
issued in reliance upon certain exemptions under such statutes;

 

(ii) the Equus Acquired Shares may not be resold, transferred, pledged or
otherwise disposed of except pursuant to an effective registration statement
under the Securities Act and any applicable state securities laws, or pursuant
to a valid exemption from such registration requirements, and Buyer shall have
no obligation to record any proposed transfer of such shares on its stock
tranfer records unless the shares to be transferred have been registered under
the Securities Act or the request for transfer is accompanied by an opinion in
form and substance satisfactory to Buyer that no such registration is required;

 

(iii) Buyer shall have no obligation to register the Equus Acquired Shares
pursuant to the Securities Act or the securities laws of any state or to supply
the information which may be necessary to sell such securities; and

 

(iv) the certificate representing the Equus Acquired Shares will bear the
following restrictive legend:

 

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, and may not be sold, transferred or otherwise disposed
of except in accordance with the terms thereof and unless registered with the
Securities and Exchange Commission of the United States and the securities
regulatory authorities of certain states or unless an exception from such
registration is available.”

 

Buyer shall have no obligation to remove such legend unless it is provided with
an opinion of counsel reasonably satisfactory to Buyer that no such legend is
required.

 

4.03. Ownership. Seller is the beneficial owner of the aggregate principal
amount or accreted value, as the case may be, of the Purchased Orco Bonds. There
are no outstanding agreements, arrangements or understandings under which Seller
or its nominee may be obligated to sell, assign, transfer or otherwise dispose
of any of the Purchased Orco Bonds, other than this Agreement.

 

5

 

 

4.04. Liens. The Purchased Orco Bonds are not subject to any Lien. The execution
and delivery of, and the performance by the Seller of its obligations under,
this Agreement, will not result in the creation of any Lien upon the Purchased
Orco Bonds.

 

ARTICLE V

 

CERTAIN COVENANTS AND AGREEMENTS OF THE PARTIES

 

5.01. Further Assurances. From time to time after the Closing, each of the
parties hereto agrees to use its reasonable best efforts to take or cause to be
taken all action, to do or cause to be done, and to assist and cooperate with
the other party hereto in doing, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including, the execution and delivery of such instruments, and the taking of
such other actions as the other party hereto may reasonably require in order to
carry out the intent of the Agreement.

 

5.02. Publicity. Except as expressly contemplated by this Article V, neither
Buyer nor Seller shall, nor shall they permit their respective Agents to, issue
or cause the publication of any press release or make any other public
statement, filing or announcement with respect to this Agreement and the
transactions contemplated hereby without the prior approval of the other party;
provided, however, that either party shall be entitled, without the prior
approval of the other party, to make any press release or public disclosure with
respect to such transactions as is required by applicable law or the New York
Stock Exchange. Buyer and Seller shall cooperate in issuing press releases or
otherwise making public statements with respect to this Agreement and the
transactions contemplated hereby, which cooperation shall include first
consulting the other party hereto concerning the requirement for, and timing and
content of, such public announcement.

 

5.03. Buyer 8-K Filing. Not more than four (4) Business Days following the
Closing Date, Buyer shall file with the Commission on Form 8-K a current report
describing the Exchange and certain transactions undertaken in connection with
the transactions contemplated by this Agreement.

 

5.04. Seller Schedule 13D Filing. Not more than ten (10) Business Days following
the Closing Date, Seller shall file with the Commission a statement on Schedule
13D describing the nature of its shareholdings in Buyer and any other items as
may be required in connection with such filing.

 

6

 

ARTICLE VI

 

MISCELLANEOUS

 

6.01. Notices. All notices, requests, demands or other communications that are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given: (i) on the date of
delivery, if personally delivered by hand, (ii) upon the third day after such
notice is deposited in the United States mail, if mailed by registered or
certified mail, postage prepaid, return receipt requested, (iii) upon the date
scheduled for delivery after such notice is sent by a nationally recognized
overnight express courier or (iv) by fax upon written confirmation (including
the automatic confirmation that is received from the recipient’s fax machine) of
receipt by the recipient of such notice:

 

if to Buyer, to:

 

Goodwin|Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attn: Martin Glass

Facsimile: (212) 355-3333

 

 

with a copy to:

 

 

if to Seller to:

 

 

 

with a copy to:

 

 

 

 

Such information may be changed, from time to time, by means of a notice given
in the manner provided in this Section 6.01.

 

6.02. Waivers; Remedies. No delay on the part of any party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege under this Agreement operate as a waiver of any other right, power or
privilege of such party under this Agreement, nor shall any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other further exercise thereof or the exercise of any other right, power or
privilege under this Agreement.

 

6.02. Amendment. This Agreement may be modified or amended only by written
agreement of the parties to this Agreement.

 

6.04. Costs, Expenses and Taxes. All costs and expenses, including any taxes,
incurred in connection with this Agreement shall be paid by the party incurring
such cost or expense.

7

 

 

6.05. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

6.06. Survival of Representations. The representations, warranties, covenants
and agreements of Buyer and Seller contained in this Agreement shall survive the
Closing.

 

6.07. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without regard to the conflicts
of law rules of such state. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any New
York state or federal court sitting in The City of New York. The parties hereto
hereby: (a) submit to the exclusive jurisdiction of any state or federal court
sitting in The City of New York for the purpose of any Action arising out of or
relating to this Agreement brought by any party hereto, and (b) irrevocably
waive, and agree not assert by way of motion, defense or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that is property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.

 

6.08. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other parties hereto. A facsimile transmission of this
Agreement bearing a signature on behalf of a party hereto shall be legal and
binding on such party.

 

6.09. Entire Agreement. This Agreement constitute the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
parties with respect to the subject matter hereof. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
has been made or relied upon by either party hereto. None of the provisions of
this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.

 

6.10. Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.

 

 

8

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

BUYER:

 



EQUUS TOTAL RETURN, INC.

 

By: /s/ John A. Hardy

Name: John A. Hardy

Title: Executive Chairman

 

 

 

SELLER:

 

KEKOVIA ENTERPRISES COMPANY LIMITED.

C/O Gabriel Lahyani

Via Valadier 33

0193 – Rome / Italy

 

 

By: /s/ Gabriel Lahyani

Name: Gabriel Lahyani

Title: Managing Director

 

 

 



9

 

 

 

